Citation Nr: 0016651	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right hip fracture, currently rated 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a scar, secondary to treatment for a right 
pneumothorax.

3.  Entitlement to a higher initial evaluation for residuals 
of a right pneumothorax, including a rating in excess of 0 
percent for the period from November 21, 1991, to October 6, 
1996, and a rating in excess of 10 percent as of October 7, 
1996, and thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia, and Winston-Salem, North Carolina.  An August 1992 
rating decision increased the disability evaluation for the 
veteran's service-connected right hip disorder from 
noncompensable to 10 percent disabling effective from January 
1992.  A January 1994 rating decision increased the 
disability evaluation for the right hip disorder to 30 
percent disabling and made the award retroactive to June 
1991.  A February 1995 rating decision granted the veteran 
entitlement to service connection for residuals of a 
pneumothorax under the provisions of 38 U.S.C.A. § 1151 and 
characterized the service-connected residuals as a scar, 
chest tube site, secondary to treatment for a right 
pneumothorax.  This disorder was rated as noncompensably 
disabling under the provisions of Diagnostic Code 6814, 
effective from November 1991.  A subsequent rating decision 
in August 1995 increased the disability evaluation for the 
veteran's service-connected pneumothorax residuals from 
noncompensable to 10 percent disabling under the provisions 
of Diagnostic Code 7800, effective from November 1991.  

A January 1997 rating decision by the RO then established 
separate ratings for the veteran's service-connected right 
pneumothorax residuals, rating related restrictive lung 
disease as 10 percent disabling under Diagnostic Code 6843 of 
VA's revised Schedule for Rating Disabilities and continuing 
a 10 percent disability evaluation for the veteran's service-
connected scar under Diagnostic Code 7800.  

This case was previously before the Board and, in July 1997, 
was remanded to the RO for further development.  Following 
the completion of such actions and transfer of the veteran's 
claims folder to the RO in Winston-Salem, North Carolina, in 
March 1998, the case has been returned to the Board for 
additional review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's service-connected residuals of a right hip 
fracture are not productive of limitation of the thigh to 10 
degrees or impairment of the femur productive of more than 
malunion with marked knee or hip disability.  

3.  The veteran had spontaneous pneumothorax of the right 
lung on November 21, 1991.

4.  The veteran's scar at the site of chest tube insertion 
for treatment of the right pneumothorax chest tube is tender 
to deep palpation, but is compatible with no more than 
painful and tender scarring.

4.  From that point in time six months following the right 
pneumothorax in November 1991 until October 6, 1996, the 
veteran remained asymptomatic without objectively shown 
impairment of lung function; beginning October 7, 1996, 
findings on pulmonary function studies, including a forced 
expiratory volume at one second (FEV-1) and/or the ratio of 
FEV-1 to forced vital capacity (FVC) were not more than 71 to 
80 percent of predicted and/or diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO(Sb)) 
was not more than 66 to 80 percent of predicted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a right hip fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45 and Part 4, Diagnostic Codes 5252, 5255 
(1999).  

2.  The criteria for an initial rating in excess of 10 
percent for a scar, secondary to treatment for a right 
pneumothorax, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7804.  

3.  The criteria for an initial rating of 100 percent rating 
for a right pneumothorax for the six-month period beginning 
November 21, 1991, are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6814, as in 
effect prior to October 7, 1996); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10 (1999).

4.  The criteria for an initial rating in excess of 0 percent 
for residuals of a right pneumothorax from May 1992 (six 
months following the pneumothorax of November 21, 1991) until 
October 6, 1996, are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6814, 6602, 
as in effect prior to October 7, 1996); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10 (1999).

5.  The criteria for an initial rating in excess of 10 
percent for residuals of a right pneumothorax as of October 
7, 1996, and thereafter, are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6843, 
effective from October 7, 1996; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we note that we have found that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented claims, 
which are not inherently implausible.  Furthermore, we are 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  It is not shown, nor is it contended, 
that the RO failed in any way to comply with each and every 
remand directive, and to that extent, corrective action is 
not indicated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals' for Veterans Claims 
(Court) has held that where entitlement to compensation has 
already been established, and an increase in disability is 
sought, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Further, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating was not limited to that 
reflected in the current severity of the disorder.  Rather, 
at the time of the initial rating, separate ratings can be 
assigned for separate periods of time based upon the facts 
found and such is applicable to the claims for initial rating 
for the chest scar and other residuals of the right 
pneumothorax.  It is apparent, however, that the RO has not 
developed these matters in light of Fenderson, thus 
presenting the question of whether consideration of the 
merits of the claims presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As none is alleged or 
shown, no impediment to the Board's review of the claims in 
question under Fenderson is found.  

Also, regulations provide when there is a question of which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

I.  Increased Evaluation for Residuals of a 
Right Hip Fracture

The veteran was hospitalized in service following an 
automobile accident in April 1967 in which he sustained an 
acetabular fracture of the posterior dislocation of the right 
hip.  Findings during this hospitalization disclosed that the 
veteran had considerable difficulty in the right hip due to 
changes compatible with early aseptic necrosis of the right 
femoral head and arthritis.  It was determined that the 
veteran was essentially unfit for full duty.  He was 
subsequently placed on the temporary disability retirement 
list.  

On his initial post service VA examination in August 1977, 
the veteran complained of pain when sitting for long periods 
or walking or climbing.  On physical examination, the veteran 
had right hip flexion to 125 degrees, extension to 
30 degrees, adduction to 25 degrees and abduction to 
45 degrees.  External rotation was to 60 degrees and internal 
rotation was to 40 degrees.  There was no muscle atrophy and 
no shortening of the right extremity.  It was noted that the 
veteran had slight discomfort with manipulation.  An X-ray of 
the right hip was interpreted to be normal.

By rating action in September 1977, service connection for 
residuals of a right hip dislocation was granted.  This 
disorder was rated noncompensably disabling under Diagnostic 
Code 5255, effective from July 1977.  The rating was 
increased to 10 percent by action in August 1992, and by a 
rating decision in January 1994, the RO increased the 
disability evaluation for the veteran's service-connected 
right hip disorder from 10 to 30 percent, effective from June 
1991, based on a VA examination in June 1993.  On such 
examination, the veteran was found to have limited and 
painful range of motion of the right hip with flexion to 
70 degrees.  He walked with an antalgic gait favoring the 
right side, as his right hip was painful.  An X-ray of the 
right hip had disclosed a lucent defect in the right femoral 
head with mild sclerotic margination and irregularity.  

When seen by a private physician for a disability 
determination evaluation in August 1996, the veteran was 
noted to complain of pain involving the back and both hips.  
He denied any gait disturbance or muscle wasting, used a cane 
as needed for balance and wore a transcutaneous nerve 
stimulator (TENS) unit.  On physical examination, the 
veteran's station and gait were normal and each hip joint had 
a full range of motion.  X-rays taken of the right hip 
revealed very minimal osteoarthritic changes and the examiner 
stated that he could not detect any avascular necrosis.  

In connection with his current claim, VA examined the veteran 
in October 1996.  He complained of burning pain in his right 
hip with prolonged walking and pain with cold weather.  On 
objective examination the veteran was noted to walk with a 
cane and a limp on the right.  He was also noted to be 
wearing a TENS unit with four electrodes over the lower back 
and hip.  On range of motion examination of the right hip, 
abduction was to 20 degrees (normal is 45 degrees); flexion 
was to 80 (normal is to 125 degrees); extension was to 
10 degrees (normal is to 30 degrees); internal rotation was 
to 30 degrees (normal is to 40 degrees); external rotation 
was to 40 degrees (normal is to 60 degrees).  The veteran 
complained of pain at the extremes of motion, particularly on 
flexion, which was noted to be very painful.  The examiner 
added that, compared to a previous examination of the veteran 
in June 1992, there had been a decrease in his range of 
motion, except for external rotation, which had increased.  
An X-ray of the right hip was interpreted to reveal large 
benign cystic lesions involving the head of the right femur 
suggesting benign bone cysts or benign cystic bone tumor.  

On examination by a private physician in November 1997, the 
veteran reported a history of low back pain, which prevented 
him from performing some of his activities of daily living.  
He further reported that he dislocated his hip in 1967 while 
he was in the Navy and that he was told at that time that he 
may eventually suffer chronic right hip pain.  He reported 
that he began to experience pain over the past 10 to 11 years 
and that it had been increasing over the past several years.  
He reported a constant burning sensation in his right hip, 
which was worse in the morning or after prolonged standing.  
On physical examination it was noted that the veteran walked 
with an antalgic gait with a shortened stance phase on the 
right.  He leaned significantly to the left when ambulating, 
supporting his weight on his cane.  He also had a decreased 
leg swing, especially on the right with very minimal flexion 
at the knee.  Right hip flexion was 0 to 90 degrees, 
extension 0 to 30 degrees, abduction 0 to 20 degrees, 
adduction 0 to 20 degrees, internal rotation 0 to 40 degrees 
and external rotation 0 to 50 degrees.  The veteran's motor 
strength was 5/5 in all extremities with good muscle bulk and 
tone.  History of right hip aseptic necrosis was the 
pertinent diagnosis.  The examiner stated that the veteran 
reported pain in the right hip when walking and decreased 
range of motion in the right hip with primarily decreased 
extension and flexion as well as decreased abduction.  The 
veteran had no tenderness to palpation and no crepitus in the 
joint.  He ambulated with an abnormal gait and was noted to 
require a cane for assistance.

On his most recent VA examination in May 1999, the veteran 
stated that his right hip hurt constantly from a burning and 
aching kind of pain.  He said that his pain and discomfort 
gets worsened as the day wore on.  In the morning he 
reportedly felt some stiffness all along and increasing pain 
thereafter, which was increased by raising or flexing the 
hip, stooping forward or doing any weight bearing other than 
the weight of his own body.  It was observed that the veteran 
did not complain of weakness per se although he expressed 
fear that his leg will give away, but added that it had never 
done so and that he had never fallen.  The veteran did not 
describe redness or heat.  It was noted that the veteran used 
a cane, not so much for weakness, but to spare weight bearing 
and stretching on the right hip.  It was further reported 
that the veteran was able to work until some years previously 
as a lift operator and currently tended to small tasks about 
the household or the yard.  

On physical examination, it was observed that the veteran 
lifted himself without difficulty out of his chair to come 
into the examining room.  He walked with a slight limp on the 
right, using a cane, holding his right knee rather stiffly at 
the same time.  He sat with good posture and was comfortable.  
He was able to lift himself onto to the examining table and 
onto the scales to be weighed, without any observable pain.  
It was noted that he had well-formed back muscles and level 
hips with no tenderness over the hips.  On range of motion 
testing, flexion was to 70 degrees and limited at that point 
by pain.  It was noted that the contralateral unaffected left 
side had 100 degrees of flexion.  The veteran demonstrated 
the equivalent of extension to 30 degrees without observable 
pain.  Adduction was to 25 degrees and abduction was to 40 
degrees.  The veteran was more symptomatic with inversion to 
only 10 degrees or interval rotation, and eversion or 
external rotation producing pain at 20 degrees.  There was no 
objective weakness.  He had no observable pain sitting on the 
examining table.  He had one-plus knee and ankle jerks, equal 
bilaterally.  

The VA examiner in May 1999 stated that, on review of the 
details of the examination, the veteran did have some 
functional loss due to fatigue.  Coordination was good, but 
pain and reduced motion of the right hip put him in some 
position of risk for injury.  He further reported that the 
veteran was unable to run and that weight bearing beyond his 
own weight, by his own history, aggravated his condition.  He 
added that he did not believe that the veteran exaggerated 
his present capability and limitations.  He concluded that 
the veteran would not be able to take a job requiring daylong 
physical activity of walking, standing, and lifting 
significant weight, without significant pain and fatigue of 
the right hip.  He added that this was consistent with what 
is known about the veteran's pathology, avascular necrosis of 
the right hip.  

The impairment caused by the veteran's service-connected 
residuals of a right hip fracture is evaluated under the 
criteria provided by VA's rating schedule for impairment of 
the femur.  Essentially, it has been evaluated by the RO 
under Diagnostic Code 5255 which provides disability ratings 
for a fracture of the shaft or anatomical neck of the femur, 
for a fracture of the surgical neck of the femur with a false 
joint, and for malunion of the femur.  38 C.F.R. Part 4, 
Diagnostic Code 5255.  

Specifically, the veteran has been rated under the criteria 
for malunion of the femur, and his current 30 percent rating 
contemplates a marked knee or hip disability resulting from 
his fracture.  Under that diagnostic code, the next higher 
(60 percent) rating may be assigned for a fracture of the 
shaft or anatomical neck of the femur, or for a fracture of 
the surgical neck of the femur with a false joint.  38 C.F.R. 
Part 4, Code 5255.  However, there is no probative evidence 
that the criteria for an evaluation in excess of 30 percent 
under Diagnostic Code 5255 are met.  

Diagnostic Code 5252 rates a hip with thigh disability based 
on extent of limitation of motion of the hip or thigh.  
According to that diagnostic code, limitation of flexion of 
the hip or thigh to 10 degrees warrants a 40 percent 
evaluation.  The limitation in the range of motion of the 
veteran's right hip does not reflect any degree of impairment 
under the disability schedule that would warrant an 
evaluation than the currently assigned 30 percent rating.  
38 C.F.R. Part 4, Diagnostic Code 5252.  

For the reasons discussed above, the Board finds that the 
degree of impairment resulting from the veteran's service-
connected right hip fracture residuals most closely 
approximate the criteria for a 30 percent evaluation for a 
marked hip disability.  38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 5255.  The Board also finds that an 
evaluation in excess of 30 percent is not warranted for 
functional impairment due to pain.  Here, we have considered 
the motion the veteran is able to perform with or without 
pain and the absence of any complaints or significant 
findings of weakness or deficits in motor strength.  While 
the veteran does have some functional loss due to fatigue, 
the Board finds that limitations in activity resulting from 
fatigue are adequately contemplated by the 30 percent 
disability evaluation currently assigned.  Here, we note that 
the veteran has significant disability resulting from 
nonservice-connected disorders, including a right knee injury 
and a low back disorder, which he indicated on private 
examination in November 1997 were a principal cause for his 
inability to walk, stand, or sit for prolonged periods.  

Additionally, the Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Under Secretary for Benefits or the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question in 
the absence of evidence of a marked interference with 
employment or frequent hospitalization due to the right hip.

In conclusion, the Board finds that an increased evaluation 
for the veteran's right hip is not warranted.  In reaching 
this decision, the Board has considered the doctrine of 
granting the benefit of the doubt to the appellant, but does 
not find that the evidence is in relative equipoise as to 
warrant its application.  

II.  Increased Evaluation for a Right Pneumothorax
Scar and Residuals of a Right Pneumothorax

In November 1991, the veteran was hospitalized at a VA 
medical center with complaints of fever since February 1991.  
During such hospitalization, he developed some pleuritic 
chest pain and was found on chest X-ray to have a 25 percent 
right pneumothorax.  A chest tube was inserted and his lung 
was reexpanded without difficulty over the next 24 hours.  
The chest tube was later put toward a seal and ultimately 
removed with only minimal residual non-pneumothorax prior to 
his hospital discharge.  

On VA examination in June 1992, the veteran reported that 
while undergoing investigation of fever of unknown origin in 
November 1991 he had an accidental collapse of his lung.  He 
stated that he has since continued to have pain in the right 
side of his chest with occasional periods of shortness of 
breath.  On physical examination, he was found to have no 
respiratory distress and normal breath sounds.  Pulmonary 
function studies were indicated to be normal.  No active lung 
disease was the diagnosis.  

On a VA pulmonary function test in June 1993, his FVC was 
81.1 percent of predicted and his FEV-1 was 74 percent of 
predicted.  Mild obstructive disease was diagnosed.  

In a memorandum, dated in February 1994, a VA physician 
reported that the veteran underwent a fiberoptic bronchoscopy 
with transbronchial biopsy in November 1991, developed a 
right-sided pleuritic chest pain with a 25 percent right 
pneumothorax, a recognized complication of a bronchoscopy.  
He noted that the veteran was treated appropriately with 
chest tube suction and the pneumothorax resolved without 
further complication.  He observed that subsequent records 
included a chest radiograph in May 1992 showing a 
"radiographically normal chest."  He further stated that 
the record provided no evidence of lung injury or respiratory 
dysfunction as a complication of the procedure and that the 
veteran claimed none, although he complained of a sore spot 
that still bothered him.  The VA reviewing physician noted 
that it was possible that the veteran had some residual 
discomfort related to his chest tube site.  He said, however, 
that he saw no evidence that the veteran had sustained any 
permanent injury to his respiratory system and that there was 
otherwise no evidence of respiratory dysfunction related to 
the procedure.  He concluded that the available evidence did 
not support a claim for service connection for lung disease 
due to iatrogenic injuries.  

By a rating decision dated in February 1995, the RO granted 
service connection for residuals of a right pneumothorax 
characterized as a scar, chest tube site, secondary to 
treatment for right pneumothorax, under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  This disorder was rated 0 
percent disabling under Diagnostic Code 6814, effective from 
November 1991.  

On a VA examination in April 1995, the veteran complained of 
pain in his right lung and said that the chest tube site 
became erythematous and tender at times.  He added that he 
utilized over-the-counter topical steroids, with temporary 
relief of erythema resulting.  On physical examination, a 
scar located along the right upper anterolateral rib cage, 
measuring one-half inch in length, horizontally, was noted.  
The scar was described as normal and superficial.  It was 
also found to be tender to deep palpation.  A well-healed 
scar on the chest tube site, right rib cage with tenderness 
and intermittent erythema (not found during this examination) 
was diagnosed.  

On VA examination in April 1995, the veteran said that he had 
undergone a bronchoscopy of the right upper lobe mass, which 
was subsequently found to be benign.  He said that one-day 
after his bronchoscopy he had a pulmonary function study and 
was found to have shortness of breath due to a pneumothorax 
of the right lung.  He was hospitalized for chest tube 
insertion, which resolved the pneumothorax.  The veteran said 
that, prior to that procedure, he did not have problems with 
his respiratory system and was told that his chest X-ray did 
not reveal chronic obstructive pulmonary disease.  It was 
noted that he had a 30-pack-year-history of cigarette smoking 
and that he had since developed shortness of breath on 
exertion, requiring usage of over-the-counter inhalers on a 
daily basis.  He also reported daily sputum production.  He 
reported that he had been prone to upper respiratory 
infections since, but had not required hospitalization.  He 
denied orthopnea, paroxysmal nocturnal dyspnea, chest pain, 
edema or hemoptysis.  On objective examination of the 
extremities, there was no cyanosis, clubbing or edema.  
Auscultation of the lungs revealed that they were clear 
without rales or wheezes.  There was no abnormality in chest 
expansion.  Chest X-rays, pulmonary function testing and a 
complete blood count were all characterized as normal.  On 
pulmonary function testing, his FVC was 85 percent of 
predicted with an FEV-1 of 77 percent of predicted.  It was 
noted that testing indicated normal spirometry.  Status post 
pneumothorax of the right upper lobe secondary to 
bronchoscopy and biopsy with negative residuals and chronic 
obstructive pulmonary disease clinically secondary to long 
history of cigarette smoking were the diagnoses.  

By rating decision, dated in August 1995, a 10 percent rating 
was assigned for a chest scar from the right pneumothorax 
under the provisions of Diagnostic Code 7800.  

A VA chest X-ray in August 1996 was interpreted to reveal no 
abnormality of the lungs.  Auscultation of the heart and 
lungs was negative on examination provided to the veteran by 
a private physician in August 1996.  This physician commented 
that he could not detect any cardiopulmonary disease.  

By a rating decision in January 1997, separate ratings for 
residuals of a right pneumothorax and the chest scar were 
assigned.  The disability evaluation for the residuals of the 
right pneumothorax was increased from noncompensable to 10 
percent disabling, effective from October 7, 1996, under 
Diagnostic Code 6843, and the previously assigned 10 percent 
rating for a chest scar under Diagnostic Code 7800 was 
confirmed and continued.

When examined by a private physician in November 1997 the 
veteran's chest and lungs were found to be clear to 
auscultation, bilaterally.

A.  Pneumothorax Scar

Scars, which are tender and painful on objective 
demonstration or poorly nourished with repeated ulceration, 
are rated 10 percent disabling under Diagnostic Code 7804.  
In order to obtain a higher evaluation than that currently 
assigned for disabilities resulting from scarring, the 
veteran would need to be evaluated under Diagnostic Code 7800 
or 7801.  However, the criteria for such codes are not for 
application in this case.  Diagnostic Code 7800 applies to 
disfiguring scars of the head, face, or neck.  Diagnostic 
Code 7801 applies to third degree burn scars.  

The Board finds that tenderness and intermittent erythema not 
resulting in functional limitation or disfigurement manifest 
the veteran's disability from his pneumothorax scar.  In view 
of the foregoing, the Board thus concludes that an increased 
evaluation for the veteran's service-connected scar is not 
warranted.  

B.  Residuals of a Right Pneumothorax

The schedular criteria for evaluating respiratory disorders 
were changed, effective from October 7, 1996.  The Board 
notes that in this case the veteran's claim for a respiratory 
disorder under the provisions of 38 U.S.C.A. § 1151 was filed 
in January 1992.  The Court has held where the law or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In the January 1997 supplemental statement of the 
case, the RO addressed both the old and the new criteria for 
respiratory disorders and found that the new criteria 
afforded the veteran the higher benefit.  

Prior to the changes in the regulations, a 100 percent 
evaluation was warranted for spontaneous pneumothorax for a 
period of six months.  Thereafter, residuals were to be rated 
analogous to bronchial asthma under Diagnostic Code 6602.  
38 C.F.R. Part 4, Diagnostic Code 6814.  According to the old 
schedular criteria for bronchial asthma under Diagnostic 
Code 6602, a 10 percent rating is assigned when the asthma is 
mild with paroxysm of asthmatic-type breathing (high pitch 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating is applicable for a moderate condition with asthmatic 
attacks rather frequent (separated by only 10 to 14 days' 
intervals) with moderate dyspnea on exertion between attacks.  
Diagnostic Code 6602 (1996).  

Under the revised rating criteria, pneumothorax is rated 
under the general rating criteria for restrictive lung 
diseases, based on the following criteria which the examiner 
must address in terms of the findings on examination and 
pulmonary function tests.  A 10 percent evaluation is 
warranted with an FEV-1 of 71 to 80 percent predicted; or a 
ratio of FEV-1/FVC of 71 to 80 percent, or a DLCO(Sb) of 66 
to 80 percent predicted.  A 30 percent evaluation is 
warranted with an FEV-1 of 56 to 70 percent predicted, or a 
ratio of FEV-1/FVC of 56 to 70 percent; or a DLCO(Sb) 56 to 
65 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(1999).  The rating code provides also that, following 
episodes of total spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date of hospitalization 
and shall continue for three months from the first day of the 
month after hospital discharge.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

The RO assigned the veteran's current 10 percent rating under 
the new criteria for rating respiratory disorders, effective 
from October 7, 1996.  Prior to that, the disorder was rated 
0 percent disabling, effective from November 21, 1991.  Here, 
the Board notes with respect to the new criteria that the 
revised regulations are not lawfully effective prior to 
October 7, 1996, as U.S.C.A. § 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation.  

After considering the facts of this case, the Board finds 
that the veteran warrants a 100 percent disability evaluation 
under the old rating criteria for the six-month period 
following his spontaneous pneumothorax in November 1991.  
Diagnostic Code 6814 clearly provides for a 100 percent 
disability evaluation to be assigned for the six-month period 
immediately following such an event and, unlike the revised 
provision, did not require that the pneumothorax be total in 
degree.  AS such, a 100 percent schedular evaluation is for 
assignment from November 21, 1991, and for six months 
following that date.  

The veteran's residual respiratory condition thereafter is to 
be rated analogously to bronchial asthma pursuant to the 
criteria then in effect.  Under the old criteria, the Board 
notes that, following his November 1991 pneumothorax, the 
veteran was examined by VA in June 1992.  While he reported 
at that time occasional shortness of breath, clinical 
evaluation of his respiratory system was essentially normal 
with no evidence of active lung disease or abnormal breath 
sounds.  A reviewing VA physician subsequently assessed the 
veteran in February 1994 as having no evidence of lung injury 
or respiratory dysfunction secondary to his service-connected 
pneumothorax.  VA examination in February 1995 also revealed 
no related lung disability attributable to the veteran's 
pneumothorax.  While the veteran was clinically found to have 
chronic obstructive pulmonary disease on this examination, 
such disorder was attributed to the veteran's history of 
cigarette smoking.  Accordingly, the evidence establishes 
that the veteran's pneumothorax residuals (other than the 
chest scar) were for the period from May 1992 (six months 
following the pneumothorax) until October 6, 1996, were 
essentially asymptomatic and thus, not more than 0 percent 
disabling.  

Under the new criteria, application of recent pulmonary study 
results show FVC and FEV readings that more clearly 
approximate the 10 percent rating previously assigned by the 
RO for restrictive lung disease under Diagnostic Code 6843.  
Greater expiratory impairment, which can be attributed solely 
to service-connected disability, is not demonstrated either 
clinically or on pulmonary studies and, as such, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
6843.  

In conclusion, a 100 percent rating is assignable for the 
right pneumothorax for a six-month period, beginning November 
21, 1991.  Following the discontinuation of the 100 percent 
rating, not more than a 0 percent rating is warranted through 
October 6, 1996, for the residuals of the right pneumothorax, 
and as of October 7, 1996, and thereafter, not more than a 10 
percent rating is assignable therefor.  See Fenderson, supra.  
As well, not more than a 10 percent rating is assignable for 
the chest tube scar from its date of origination in November 
1991 until the present, there being no indication of a 
varying level of its severity as to warrant staged ratings 
per Fenderson.  

Finally, having reviewed the record in order to determine 
whether any basis exists for extraschedular entitlement to an 
increased disability evaluation, the Board finds no basis for 
referral to the Under Secretary for Benefits or the Director 
of the VA's Compensation and Pension Service in the absence 
of a showing of a marked interference with employment or 
frequent hospitalization involving the chest tube scar or the 
respiratory impairment.  Moreover, as to those portions of 
claims for initial ratings herein denied, there is also not 
shown to be an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
disposition of this matter warranting application of the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation for residuals of a right hip fracture 
is denied.  

An initial rating in excess of 0 percent for a chest tube 
scar, secondary to treatment for a right pneumothorax, is 
denied.  

An initial rating of 100 percent for a right pneumothorax 
from November 21, 1991, and six months following, is granted, 
subject to those provisions governing the payment of monetary 
benefits.  

An initial rating in excess of 0 percent for residuals of a 
right pneumothorax from May 1992, to October 6, 1996, is 
denied.  

An initial rating in excess of 10 percent for residuals of a 
right pneumothorax beginning October 7, 1996, and continuing 
thereafter, is denied.




		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals




 

